Citation Nr: 0307441	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1969.

This appeal arises from an August 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.

2.  The veteran injured his low back during service while 
jumping from helicopters; service medical records show that 
the veteran was seen during service for low back pain.

3. A chronic low back disability was first manifest many 
years after service following a work related low back injury 
in November 1997.

4.  The veteran does not suffer from a current low back 
disability that is attributable to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), where the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the duty to notify 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
set forth in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
2000 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the April 2001 and January 2002 statements of 
the case, the RO notified the veteran of all regulations 
relating to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  In addition, in the June 2002 Board decision the 
veteran was informed as to VA's duty to notify him about his 
claim and VA's duty to assist him in obtaining evidence for 
his claim.  In the June 2002 development memorandum the 
veteran was informed as to what the evidence must show to 
establish his claim.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West 2002) in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim (to include what evidence VA would 
obtain and what evidence the veteran would obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA and private treatment records have been obtained.  The 
veteran has been provided with VA examinations to include a 
November 2002 examination which included a medical nexus 
opinion concerning whether an etiological relationship exists 
between service and any current low back disability.  
Moreover, the veteran provided testimony at a personal 
hearing at the RO.  In short, VA has fulfilled the duty to 
assist by aiding the veteran in obtaining evidence that 
relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records include a January 1968 notation 
at which time the veteran complained of a low backache.  On 
examination, there was a spasm of the lumbar paravertebral 
musculature.  X-rays of the low back showed slight scoliosis.  
The impression was muscle strain.  In February 1968, there 
was full range of motion of the low back.  No spasm or defect 
was felt.  There was no local tenderness.  The impression was 
mild low back strain.  In August 1968, the veteran was seen 
for complaints to include back pain.  A lumbosacral spine 
study was negative.  Another August 1968 notation indicates a 
four-month history of low back pain.  Low back pain was 
reported in November 1968 that was worse when performing sit-
ups.  On examination, there was no back pathology.  An 
orthopedic notation shows that straight leg raising to 90 
degrees was without pain.  With flexion of the knees to the 
chest there was some mild low back pain.  The impression was 
mild low back strain.  X-rays of the low back revealed mild 
scoliosis; otherwise, the back was normal.  

On the November 1969 separation physical examination, the 
spine was clinically evaluated as normal.  The veteran's 
medical history was negative for back trouble of any kind.  

The veteran testified in November 1998 that two discs of the 
low back were painful.  

An MRI of the back in April 1998 showed mild bilateral recess 
narrowing resulting from disc bulging and facet spurring.  

A January 1998 private medical notation shows that the 
veteran had been standing on a walkway when he fell onto the 
frozen ground.  He hit his right hip and back.  In March 
1998, it was noted that the back was quite painful on many 
days.  

A June 1998 consultation report shows that back pain had 
started after a fall in November 1997.  According to the 
veteran's statement, he never had any problem with the back 
prior to this fall.  Upon review of an MRI, the examiner felt 
that lumbar spondylosis and spur formation were present much 
longer than the previous November.  The injury certainly 
exacerbated the problem.  

A July 1999 MRI showed degenerative changes of the lumbar 
spine with disc desiccation and herniation.

A September 1999 operative report shows that surgery was 
performed for herniated lumbar discs and pending lumbar 
instability.

A July 1999 Social Security Administration (SSA) 
determination shows that the veteran was disabled for SSA 
purposes due to anxiety related disorders and affective 
disorders.  

On VA examination in January 2000, it was reported that the 
veteran gave a history of chronic low back pain since 
immediately before and after a surgical procedure in 1999.  
The veteran wore a back brace on a daily basis.  Range of 
motion of the back was reduced.  The diagnoses included 
chronic low back syndrome.  

On VA neurology examination in January 2000, the veteran 
reported suffering a back injury in service.  He suffered 
from low back pain during service.  He next reinjured his 
back in 1997 when he fell.  Surgery was performed in 1999 and 
he continued to have low back pain.  The diagnoses included 
lumbosacral radiculopathy status post surgery at L5-S1, with 
resulting chronic pain. 

In April 2000, the veteran filed a claim of entitlement to 
service connection for a low back disability.  

An April 2000 statement from S. Shahbabian, M.D., indicates 
that the veteran had been treated for chronic and 
degenerative low back problems with a probability of multiple 
traumas for many years.  At the least, many years ago the 
veteran had traumas with continued degeneration.  A further 
notation shows that the veteran had reported having injured 
his back in the late 1960s when jumping from helicopters.  

Diagnostic testing in April 2000 showed the presence of 
interbody fusion at L5-S1; disc narrowing; hypertrophic 
changes and mild scoliosis.  

In December 2000, statements were received from the veteran's 
friends to the effect that the veteran had suffered from back 
pain since service.

The veteran testified in February 2001 that he jumped out of 
helicopter a lot during service; that he injured his back 
during one jump; that he was treated several times for back 
pain; that he was first treated for the back following 
service in 1972; and that his physician told him that his 
back disability had developed over a long period of time.

A February 2001 statement from Dr. Shahbabian indicates that 
medical records clearly showed that the veteran already had 
back problems in service in 1968.  Since that time there had 
been a continuous degeneration.  

On VA examination in November 2002, it was noted that the 
examiner had reviewed the veteran's claims folder.  The 
examiner recounted the veteran's medical history as well as 
his service and post service work history.  It was noted that 
the veteran jumped from helicopters while carrying heavy 
weights.  After service, the veteran worked for years in 
various capacities to include being involved in manual labor 
and operating heavy construction equipment.  The veteran last 
worked in 1997 after injuring his back in a fall.  Surgery 
was subsequently performed.  The diagnosis was postoperative 
disc fusion with continued pain of the low back.  The pain 
essentially occurred in 1997 when he suffered an injury at 
work.  Ever since then the veteran has suffered from severe 
low back pain.  After service the veteran worked for many 
years as a general laborer and heavy equipment operator.  He 
had not taken any significant amount of time off from work 
until 1997 when he suffered the work related injury.  

Based on all the information gleaned from the claims folder 
and from the veteran, it was opined that it was not at least 
as likely as not that the veteran's current low back 
disability was related to the veteran's military service.  
Current low back disability was due to the work related 
injury in 1997.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The veteran maintains that he currently suffers from a low 
back disability which is the result of an injury suffered 
during service when he jumped from a helicopter.  Although 
evidence of service incurrence is usually shown by reference 
to a veteran's service medical records, section 1154(b) of 
title 38, United States Code, relaxes the evidentiary 
requirements for adjudication of certain combat-related VA 
compensation claims.  See Velez v. West, 11 Vet. App. 148, 
153 (1998).  

In this case, the service medical records do not support the 
veteran's claim that he injured his back jumping from a 
helicopter.  The record does show, however, that the veteran 
was involved in combat as he received the Combat Infantryman 
Badge.  Accordingly, the Board finds that the provisions of 
section 1154(b) are for application in the instant claim; 
that is, the Board will accept the fact that the veteran 
injured his back while jumping from a helicopter during 
service as this construction is consistent with the 
circumstances, conditions or hardships of his service.  

Although the service medical records show that the veteran 
was seen on several occasions for low back pain, there is no 
mention of an injury or of any chronic low back disability.  
X-rays of the low back were normal except for scoliosis which 
was unrelated to service.  At the time of the November 1969 
separation examination, the veteran reported a medical 
history that was negative for back trouble and the back was 
clinically evaluated as normal. 

After service, the medical record jumps ahead almost 30 
years.  Treatment notations from early 1998 show that the 
veteran was seen for low back complaints following a November 
1997 work related accident when he fell from a walkway and 
injured his back.  Examinations and diagnostic testing showed 
the presence of arthritis and disc herniation for which 
surgery was performed in 1999.  The contemporaneous medical 
history, based on the veteran's own statements, clearly 
indicates that he had no significant problems with his back 
until the November 1997 injury.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between an inservice low 
back injury and any current low back disability.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence relative to this issue.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  In this case, there are two medical 
opinions which offer divergent positions on the putative 
relationship between the veteran's military service and 
current low back disability.  While professional opinions 
must be considered, VA is not bound to accept any such 
opinion considering the merits of the claim. See, i.e., Hayes 
v. Brown, 5 Vet. App. 60 (1993).

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In this 
case, there are substantial and significant factors which 
favor the valuation of the November 2002 VA medical opinion 
over Dr. Shahbabian's opinion.

The VA examiner who performed the November 2002 VA 
examination stressed that the veteran's claims folder had 
been reviewed.  In point of fact, an accurate recitation of 
the veteran's medical history was provided.  Also provided 
was the veteran's work history as reported to the examiner by 
the veteran.  Thus, the November 2002 opinion was based on a 
detailed and accurate assessment of the entire record, both 
medical and employment related.  

It was opined in November 2002 that the veteran's current low 
back disability was not related to his military service.  A 
number of accurate factual predicates were posited for this 
opinion.  The examiner noted that the veteran had jumped from 
helicopters during service.  It was stressed that the veteran 
had worked for years after service in the construction field 
which encompassed manual labor and that he had been gainfully 
employed until he was injured on the job in November 1997.  
There was no evidence that the veteran had lost significant 
time from work due to low back disability prior to November 
1997.  It was further stressed that the veteran suffered from 
severe low back pain after the November 1997 injury.  The 
contemporaneous medical record corroborates these facts.  
Moreover, a June 1998 private medical consultation report 
indicates that the veteran reported to the examiner that he 
had never had any problem with his low back prior to the 
November 1997 construction injury.  

On the other hand, Dr. Shahbabian indicated in April 2000 
that the veteran had injured his back in service jumping from 
helicopters.  It was noted that many years before the veteran 
had suffered traumas to the back with continued 
deterioration.  Dr. Shahbabian concluded in February 2001 
that the medical record showed that the veteran had back 
problems in service in 1968 and that there had been 
continuous deterioration thereafter.  The medical record does 
not support this opinion.  Dr. Shahbabian apparently either 
did not have or did not consider the entire record to include 
the veteran's post service employment history as part of the 
issuance of his opinion.  This is a most significant and 
probative factor.  He did not utilize the contemporaneous 
work and medical evidence which shows that the veteran 
reported a severe low back injury that caused low back pain 
unlike anything he had previously experienced prior to 
November 1997.  As a result, the Board will accord 
significant probative value to the well-reasoned and 
factually well-muscled VA examiner opinion.  Conversely, Dr. 
Shahbabian's opinion is self-limiting (i.e., achieved without 
utilizing the veteran's entire medical and employment 
history).  Accordingly, Dr. Shahbabian's opinion will not be 
accorded significant weight in the Board's determination.

The veteran has repeatedly asserted, in writing and in his 
testimony, that his current low back disability is related to 
his service connected low back injury.  The veteran is 
competent to report what he observed and experienced.  Case 
law and common sense, however, dictate that lay individuals 
may not render medical conclusions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the veteran 
as a layperson, lacks the ability to present a probative 
medical opinion to establish the manifestation of a low back 
disability as resulting from an injury during service.  The 
same analysis applies to the December 2000 statements from 
the veteran's friends.  In fact, lay evidence is inadequate 
to establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is far more likely than not that the 
veteran's current low back disability is not related to his 
military service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

